1

2

3

4

5

6

7

8

9                                     UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    DESHAWN D. LESLIE,                                No. 1:16-cv-01698-AWI-SKO (PC)
13                       Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    OSCAR M. MADRIGAL, et al.,
16                       Defendants.
17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this action filed

19   pursuant to 42 U.S.C. §1983. The court has determined that this case will benefit from a

20   settlement conference. Therefore, this case will be referred to Magistrate Judge Carolyn K.

21   Delaney for the court’s Settlement Week program to conduct a settlement conference at the U. S.

22   District Court, 501 I Street, Sacramento, California 95814 in Courtroom #24 on June 6, 2019 at

23   1:00 p.m.

24          Plaintiff shall have the option to appear at the settlement conference in person or by video

25   conference. In the event video conferencing capabilities are unavailable, plaintiff may appear by

26   telephone. Plaintiff will be required to return the attached form advising the court how he would

27   like to appear at the settlement conference so that the court may issue the appropriate orders. A

28   separate order and writ of habeas corpus ad testificandum will issue once it has been determined

                                                       1
1

2    how plaintiff will appear.

3            In accordance with the above, IT IS HEREBY ORDERED that:

4            1. This case is set for a settlement conference before Magistrate Judge Carolyn K.

5                 Delaney on June 6, 2019 at 1:00 p.m. at the U. S. District Court, 501 I Street,

6                 Sacramento, California 95814 in Courtroom #24.

7            2. Parties are instructed to have a principal with full settlement authority present at the

8                 Settlement Conference or to be fully authorized to settle the matter on any terms. The

9                 individual with full authority to settle must also have “unfettered discretion and

10                authority” to change the settlement position of the party, if appropriate. The purpose

11                behind requiring the attendance of a person with full settlement authority is that the

12                parties’ view of the case may be altered during the face to face conference. An

13                authorization to settle for a limited dollar amount or sum certain can be found not to

14                comply with the requirement of full authority to settle1.

15           3. Plaintiff shall have the choice to attend the settlement conference in person or by

16                video. Within seven days after the filing date of this order, plaintiff shall return the

17                attached form notifying the court whether he would like to attend the settlement

18                conference in person or by video. If plaintiff chooses to appear by video and video

19                conferencing is not available, he may appear by telephone. If plaintiff does not return
20                the form telling the court how he would like to attend the conference, the court will

21

22
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
23   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
24   settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
25   settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
     653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
26
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
27   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
28   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                2
1

2       issue orders for plaintiff to appear by video.

3    4. Parties are directed to submit confidential settlement statements no later than May 30,

4       2019 to ckdorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

5       statement Attn: Magistrate Judge Carolyn K. Delaney, USDC CAED, 501 I Street,

6       Suite 4-200, Sacramento, California 95814 so it arrives no later than May 30, 2019.

7       The envelope shall be marked “CONFIDENTIAL SETTLEMENT STATEMENT.”

8       Parties are also directed to file a “Notice of Submission of Confidential Settlement

9       Statement” (See L.R. 270(d)).

10

11      Settlement statements should not be filed with the Clerk of the Court nor served on

12      any other party. Settlement statements shall be clearly marked “confidential” with

13      the date and time of the settlement conference indicated prominently thereon.

14

15      The confidential settlement statement shall be no longer than five pages in length,

16      typed or neatly printed, and include the following:

17

18      a. A brief statement of the facts of the case.

19      b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
20          which the claims are founded; a forthright evaluation of the parties’ likelihood of

21          prevailing on the claims and defenses; and a description of the major issues in

22          dispute.

23      c. A summary of the proceedings to date.

24      d. An estimate of the cost and time to be expended for further discovery, pretrial, and

25          trial.

26      e. The relief sought.

27      f. The party’s position on settlement, including present demands and offers and a
28          history of past settlement discussions, offers, and demands.

                                                3
1

2             g. A brief statement of each party’s expectations and goals for the settlement

3                conference, including how much a party is willing to accept and/or willing to pay.

4             h. If the parties intend to discuss the joint settlement of any other actions or claims

5                not in this suit, give a brief description of each action or claim as set forth above,

6                including case number(s) if applicable.

7
     IT IS SO ORDERED.
8

9    Dated:   May 7, 2019                                       /s/   Sheila K. Oberto               .
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                     4
1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DESHAWN D. LESLIE,                                 No. 1:16-cv-01698-AWI-SKO (PC)
12                       Plaintiff,
13           v.                                         PLAINTIFF’S NOTICE ON TYPE OF
                                                        APPEARANCE AT SETTLEMENT
14   OSCAR M. MADRIGAL, et al.,                         CONFERENCE
15                       Defendants.
16

17          Check one:

18

19          Plaintiff would like to participate in the settlement conference in person.

20

21          Plaintiff would like to participate in the settlement conference by video/telephone.

22

23

24

25
     Date                                             Deshawn D. Leslie
26                                                    Plaintiff pro se
27
28

                                                       5
